Citation Nr: 0723666	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-16 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder. 

2.  Entitlement to service connection for a right leg 
disability, claimed as residuals of a fracture of the right 
leg. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from September 1974 to September 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision.   

It is noted that the veteran submitted VA medical records 
dated in August 2004, which were not addressed by the RO in a 
rating decision or a supplemental statement of the case.  As 
these records are not relevant to the issue decided herein, 
the Board need not refer the case to the RO to have them 
consider the records in the first instance.  See 38 C.F.R. 
§ 20.1304 (2006).

The issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for a psychiatric disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran does not currently have residuals of a claimed 
right leg fracture related to service. 


CONCLUSION OF LAW

Disability of the right leg, claimed as residuals of a 
fracture of the right leg, was not incurred in or aggravated 
by active duty. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by an April 2002 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claim.  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

The veteran essentially contends that he suffers from 
residuals of a broken right leg incurred in 1975 and that he 
was treated at Hunter Air Force Base.  The veteran previously 
filed a claim seeking service connection for the "ankle" in 
September 1979.  The RO denied the claim for residuals of a 
sprain of the right ankle by way of a December 1979 rating 
decision.  The veteran's current claim, which was received in 
January 2002, for a "broken rt leg" was treated as a new 
claim seeking service connection for a different disability.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service medical records show that in November 1975 the 
veteran complained of pain and swelling in his right foot 
after an accident in a basketball game.  It was also noted 
that there was a possible fracture in the left leg.  However, 
an x-ray was negative for a disorder.  A record dated five 
days later noted that an x-ray of the right ankle was 
negative.  Subsequently, records in December 1975 noted that 
the veteran's right ankle was still swollen.  X-rays taken 
demonstrated a normal right foot with no fractures 
identified.  In early December 1975, the swelling had 
decreased and range of motion was improved.  Records dated in 
April 1977 noted a swollen right ankle that the veteran 
reported had started one day ago.  The diagnosis was ankle 
sprain.  In June 1977, x-rays of the right ankle revealed 
some coarsening of the bony trabecular pattern suggesting 
some bony demineralization but the appearance had not changed 
since the last study and no other abnormality was noted.  The 
examination report at service discharge noted a normal lower 
extremity evaluation.  

There was a reference in a November 1975 record to a possible 
fracture of the left leg.  The veteran's representative has 
argued that the reference may have been in error as the other 
records indicate treatment and evaluation of the right leg.  
The reference to a possible left leg fracture does appear to 
be an error.  In any event, a review of the service medical 
records does not contain x-ray evidence or a diagnosis of a 
right leg fracture (or a fracture of the right foot or 
ankle).   

However, the main problem in this case is that there is no 
current evidence of a right leg disability.  The medical 
evidence in the record is silent as to any type of leg 
disability, let alone residuals of a broken right leg.  In 
fact, in May 2002, several months after the veteran filed his 
claim in March 2002, a VA medical record noted the veteran's 
complaints of bilateral ankle swelling, but the diagnosis was 
"no disease found."  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, as there 
is no current indication of a right leg disability, service 
connection is denied.

While the veteran has suggested that he currently has 
residuals of a claimed fracture of the right leg as a result 
of service, as a lay person, he has no competence to give a 
medical opinion on the diagnosis of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis cannot constitute evidence 
upon which to grant the claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

Pursuant to the decision of the U.S. Court of Appeals for 
Veterans Claims in McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the first element to be addressed when determining 
whether a VA examination is required is whether there is 
competent evidence or a current disability.  The medical 
records indicate that the veteran does not have a current 
disability of the right leg.  The second element to be 
addressed is whether the evidence establishes that the 
veteran suffered an in-service event, injury or disease.  The 
service medical records do note an injury to the right ankle 
in November 1975 and right ankle sprain in April 1977.  
However, the separation examination found the lower 
extremities normal.  The third element is whether the 
evidence indicates that a disability may be associated with 
service or another service-connected disability.  In this 
case, there is no evidence connecting a current claimed 
disability with the conditions noted in service.  As the 
Board ultimately finds in this case that the preponderance of 
the evidence weighs against the veteran's claims for service 
connection, a VA examination is not required in this case.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a right leg disability.  When 
the preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 



ORDER

Service connection for a right leg disability, claimed as 
residuals of a right leg fracture, is denied. 


REMAND

During the pendency of this appeal, the U.S. Court of 
Appeals for Veterans Claims (Court) issued a decision 
in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding 
new and material evidence claims.  The Court requires 
that VA, by way of a specific notice letter, (1) notify 
the claimant of the evidence and information necessary 
to reopen the claim, (i.e., describe what new and 
material evidence is); (2) notify the claimant of the 
evidence and information necessary to substantiate each 
element of the underlying service connection claim; and 
(3) notify the claimant of what specific evidence would 
be required to substantiate the element or elements 
needed for service connection that were found 
insufficient in the prior denial on the merits.  Id.  

While the RO sent the veteran a duty to assist and notify 
letter in April 2002 which outlined the basic requirements 
for a service connection claim and VA's duty to assist in 
obtaining evidence, that letter did not address any of the 
requirements required by Kent.  On remand, a corrective 
letter must be sent.  

In addition, it is noted that the veteran receives medical 
care through the VA Medical Center in Shreveport.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
medical/psychiatric records pertaining to the veteran that 
are dated from June 2002 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 200) that (1) notifies 
the veteran of the reason for the 
previous denial; (2) notifies the veteran 
of the evidence and information necessary 
to reopen the claim; and (3) notifies the 
veteran of what specific evidence would 
be required to substantiate the elements 
needed to grant the veteran's service 
connection claim (i.e., evidence that the 
veteran incurred a psychiatric disorder 
during service or that a psychosis 
manifested to a compensable degree within 
a year of service discharge).  This 
notice is outlined by the Court in Kent 
supra. 

2.  The RO should attempt to obtain VA 
treatment records pertaining to 
treatment/evaluation of a psychiatric 
condition that are dated from June 2002 
to the present.  The RO should also 
attempt to obtain any other records that 
are identified by the veteran as relevant 
during the course of the remand, provided 
that any necessary authorization forms 
are completed.

3.  The RO should readjudicate the issue 
on appeal.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


